
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-g


AMENDMENT NO. 1
TO ADC TELECOMMUNICATIONS, INC.
EXECUTIVE INCENTIVE EXCHANGE PLAN

        This Amendment No. 1, effective as of November 1, 2002, amends the
following provisions of the Executive Incentive Exchange Plan of ADC
Telecommunications, Inc. (the "Exchange Plan"):

1.Article VII of the Exchange Plan is amended to read in its entirety as
follows:

Exchanges made under this Plan will be made following the close of the Plan year
on the date that the Committee meets to finalize the MIP awards for such Plan
year. Such date shall be referred to as the "Exchange Date."

2.Article VIII of the Exchange Plan is amended to read in its entirety as
follows:

The effective date of the stock options granted under the Plan will be the
Exchange Date.

3.Attachment I to the Exchange Plan is amended by deleting the phrase "last day
of Plan Year" wherever it appears and substituting therefor the words "Exchange
Date."

        This Amendment has been adopted effective as of November 1, 2002.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-g

